 

Exhibit 10.10

RR Donnelley     Global Headquarters

35 West Wacker Drive

Chicago, Illinois 60601

Telephone (312) 326 8000

    

 

 

 

         

July 26, 2016

Kent Hansen

[email]

 

Dear  Kent:

 

The purpose of this letter is outline the employment agreement between you and
LSC Communications US, LLC (“LSC Communications” or “Company”).  All capitalized
terms used but not defined in the text of this letter (“Agreement”) shall have
the meanings assigned to such terms in Annex A.

 

The terms of this Agreement are set forth below.

 

 

1.

Title and Responsibilities.  Effective September 6, 2016, you will serve as
Senior Vice President, Controller & Chief Accounting Officer for LSC
Communications US, LLC, reporting to Drew Coxhead, Chief Financial Officer, in
accordance with the terms and provisions of this Agreement as well as any
employment and other policies generally applicable to employees of the Company
from time to time during the term of your employment. You will have the duties,
responsibilities and authorities of such position as are assigned to you by the
Company.  You will also receive such office, staffing and other assistance as is
commensurate with that received by other executives at your level in the
Company.  

 

 

 

2.

Employment at Will. You and we hearby acknowledge that your employment with the
Company constitutes “at-will” employment and either party may terminate the
employment relationship at any time upon written notice of termination within a
reasonable period of time before the effective date of you Separation from
Service.

 

 

 

3.

Compensation. You will receive the following compensation and benefits, from
which the Company may withhold any amounts required by applicable law.

 

 

 

a.

Base Salary.  The Company will pay you a base salary (“Base Salary”) at the rate
of $285,000 per year. This Base Salary will be paid in accordance with the
normal payroll practices of the Company.

 

 

 

b.

Annual Bonus.  For each calendar year of the Company, you will be eligible to
receive an annual  bonus (the “Annual Bonus”) in accordance with the Company’s
annual incentive compensation plan (“Plan”).  Your

 

Page 1 of 10

 

--------------------------------------------------------------------------------

 

 

target bonus opportunity during the first calendar year of the agreement  will
be 75% of Base Salary, pro-rated for any partial year of service. The
performance objectives for your Annual Bonus with respect to each calendar year
will be determined as provided for in the Plan.  Any Annual Bonus which you
become entitled to receive shall be paid to you at the time set forth in the
Plan.

 

 

 

c.

Signing Bonus.  The Company agrees to pay you a lump sum bonus of $100,000, less
applicable deductions. The Company will pay the bonus to you in a lump sum,
minus applicable deductions, by automatic direct deposit into the account
previously designated by you on the first regular payday in which you are on the
Company payroll.  Note: If you leave the Company voluntarily at any time within
the first two years after your start date, you will be responsible for
reimbursing the company for the unearned portion of the signing bonus as
follows:

 

 

 

•

100% if you leave within the first 180 days;

 

•

 75% if you leave between 181and 365 days;

 

•

 50% if you leave between 366 and 545 days;

 

•

 25% if you leave between 546 and 730 days.

 

You authorize the Company to deduct from your wages, commissions, vacation,
termination, separation pay, or any other pay due you, such unearned portion of
the signing bonus.  To the extent there is a balance due, you agree to pay it
within 30 days of your departure.

 

 

d.

Equity.  You will be eligible to receive equity grants on an annual basis, and
will receive grant amounts that are similar to other employees at your level in
the organization.

 

 

 

e.

Vacation. You will be eligible for three weeks of vacation annually.

 

 

 

f.

Benefits. You will be eligible to participate in the employee benefit plans and
programs generally applicable to the Company’s employees.

 

 

 

4.

Severance.  If your Separation from Service with the Company (and the members of
the Company’s controlled group within the meaning of section 414(b) and (c) of
the Internal Revenue Code of 1986, as amended (the “Code”))  is initiated by the
Company without Cause, the following provisions will apply.

 

 

 

a.

Severance Pay.  The Company will pay you an amount equal to one times your
Annualized Total Compensation (“Severance Pay”), subject to your
prompt  execution of the Company’s customary release, which amount shall be
payable in equal installments on the 15th and last days of each of the 12 months
following the 30th day after the date of your Separation from Service (if the
15th or last day of a month is not a business day, on the closest business day
to such date).  This amount constitutes "Separation Pay" under the terms of the
LSC Separation Pay Plan ("SPP")

 

Page 2 of 10

 

--------------------------------------------------------------------------------

 

 

and all provisions of the SPP shall apply thereto and no other amount shall be
payable under the SPP.

 

 

All payments made pursuant to this Agreement shall be reduced by applicable tax
withholdings.  

Any disputes regarding Severance Pay will be governed by the claims and appeals
procedures of the SPP.

 

 

b.

Resignations.   Upon your Separation from Service, you shall resign from such
offices and directorships, if any, of the Company that you may hold on the date
of your Separation from Service.  

 

 

 

c.

Indemnification.  Your rights of indemnification under the Company’s
organizational documents, any plan or agreement at law or otherwise and your
rights thereunder to director’s and officer’s liability insurance coverage for,
in both cases, actions as an officer of the Company shall survive your
Separation from Service.

 

 

 

d.

Section 409A. If you are a “specified employee” within the meaning set forth in
the document entitled “409A:  Policy of LSC Communications and its Affiliates
Regarding Specified Employees” on the date of your Separation from Service, then
any amounts payable pursuant to this Agreement or otherwise that (i) become
payable as a result of your Separation from Service and (ii) are subject to Code
Section 409A as a result of your Separation from Service shall not be paid until
the earlier of (x) the first business day of the sixth month occurring after the
month in which the date of your Separation from Service occurs and (y) the date
of your death.  Notwithstanding the immediately preceding sentence, amounts
payable to you as a result of your involuntary Separation from Service that do
not exceed two times the lesser of (i) your annualized compensation based upon
your annual rate of Base Salary for the year prior to the year in which the date
of your Separation from Service occurs and (ii) the maximum amount that may be
taken into account under Code Section 401(a)(17) in the year in which the date
of your Separation from Service occurs may be paid as otherwise scheduled.  If
any compensation or benefits provided by this letter may result in the
application of Code Section 409A, then the Company shall, in consultation with
you, modify this Agreement to the extent permissible under Code Section 409A in
the least restrictive manner necessary in order to exclude such compensation and
benefits from the definition of “deferred compensation” within the meaning of
such Code Section 409A or in order to comply with the provisions of Code Section
409A.  By signing this Agreement you acknowledge that if any amount paid or
payable to you becomes subject to Code Section 409A, you are solely responsible
for the payment of any taxes and interest due as a result.

 

 

 

5.

Restrictive Covenants.  You and the Company recognize that, due to the nature of
your employment and relationship with LSC Communications, you will have

 

Page 3 of 10

 

--------------------------------------------------------------------------------

 

 

access to and develop confidential business information, proprietary
information, and trade secrets relating to the business and operations of the
Company and its affiliates. You acknowledge that such information is valuable to
the business of LSC Communications and its affiliates, and that disclosure to,
or use for the benefit of, any person or entity other than LSC Communications,
would cause substantial damage to the Company. You further acknowledge that your
duties for LSC Communications include the opportunity to develop and maintain
relationships with LSC Communications customers, employees, representatives and
agents on behalf of LSC Communications and that access to and development of
those close relationships with LSC Communications customers render your services
special, unique and extraordinary. In recognition that the goodwill and
relationships described herein are assets and extremely valuable to LSC
Communications, and that loss of or damage to those relationships would destroy
or diminish the value of LSC Communications, you agree as follows:

 

 

 

a.

Noncompetition.  In consideration of the covenants and agreements of the Company
herein contained, the payments to be made by the Company pursuant to this
Agreement, the positions of trust and confidence you occupy and have occupied
with the Company and the information of a highly sensitive and confidential
nature obtained as a result of such positions, you agree that, from the date of
your  Separation from Service for any reason, including a Separation from
Service initiated by LSC Communications, with or without Cause, and for 12
months thereafter (the “Severance Period”), you will not, directly or
indirectly, engage in any business which is competitive with any business of the
Company in which you worked or were engaged in the last two years of your
employment with the Company, in the geographic areas where such business was
conducted on behalf of the Company.  The phrase ‘directly or indirectly’ shall
include, but not be limited to, engaging in such business either as an employee,
employer, consultant, agent, principal, partner, stockholder, corporate officer,
director or in any other individual or representative capacity. The Company
agrees that you may, however, own stock or the rights to own stock in a company,
whether or not a competitor, that is publicly owned and regularly traded on any
national exchange or in the over-the-counter market, so long as your holdings of
stock and rights to own stock of any such company do not exceed 1% of the
capital stock entitled to vote in the election of directors and (ii) the
combined value of the stock and rights to acquire stock does not exceed your
gross annual earnings from the Company in the full tax year preceding the
Separation Date.

 

 

 

b.

Importance of Customer Relationships. You recognize that LSC Communications’
relationship with the customer or customers you serve, and with other employees,
is special and unique, based upon the development and maintenance of goodwill
resulting from the customers’ and other employees’ contacts with the Company and
its employees, including you. As a result of your position and customer
contacts, you recognize that you will gain valuable information about (i) the
Company’s relationship with its customers, their buying habits, special

 

Page 4 of 10

 

--------------------------------------------------------------------------------

 

 

needs, purchasing policies, (ii) the skills, capabilities and other
employment-related information about Company employees, and (iii) other matters
which you would not otherwise know and which is not otherwise readily available.
Such knowledge is essential to the business of the Company and you recognize
that if your employment terminates, the Company will be required to rebuild that
customer relationship to retain the customer’s business. You recognize that
during a period following the date of your Separation from Service, the Company
is entitled to protection from your using the information and customer and
employee relationships with which you have been entrusted by the Company during
your employment.

 

 

 

c.

Nonsolicitation of Customers.  You acknowledge and agree that any injury to the
Company’s customer relationships, or the loss of those relationships, would
cause irreparable harm to the Company.  While employed by LSC Communications and
for a period of 12 months from the date of your Separation from Service with the
Company for any reason, including your Separation from Service initiated by LSC
Communications, with or without Cause, you shall not, directly or indirectly,
either on your own behalf or on behalf of any other person, firm or entity,
solicit or provide services which are the same as or similar to the services the
Company provided or offered while you were employed by the Company to any
customer or prospective customer of  the Company (i) with whom you had direct
contact in the course of your employment with the Company or about whom you
learned confidential information as a result of your employment with the Company
or (ii) with whom any person over whom you had supervisory authority at any time
had direct contact during the course of his or her employment with the Company
or about whom such person learned confidential information as a result of his or
her employment with the Company.

 

 

 

d.

Nonsolicitation of Employees. While employed by LSC Communications and for a
period of two years from the date of your Separation from Service with the
Company for any reason, including your Separation from Service initiated by LSC
Communications, with or without Cause, you shall not either directly or
indirectly solicit, induce or encourage any Company employee(s) to terminate
their employment with the Company or to accept employment with any entity,
including but not limited to a competitor, supplier or customer of the Company,
nor shall you cooperate with any others in doing or attempting to do so. As used
herein, the term “solicit, induce or encourage” includes, but is not limited to,
(a) initiating communications with a Company employee relating to possible
employment, (b) offering bonuses or additional compensation to encourage Compnay
employees to terminate their employment with the Company, or (c) recommending or
referring Company employees to search firms, headhunters or agents employed by
others.

 

 

 

e.

Confidential Information.  You are prohibited from, at any time during your
employment with the Company or thereafter, disclosing or using any

 

Page 5 of 10

 

--------------------------------------------------------------------------------

 

 

Confidential Information for your benefit or any other person or entity, unless
directed or authorized in writing by the Company to do so, until such time as
the information becomes generally known to the public without your fault.  For
purposes of this Agreement, “Confidential Information” means all information
that meets one or more of the following three conditions: (i) it has not been
made available generally to the public either by  the Company or by a third
party with  the Company’s consent, (ii) it is useful or of value to  the
Company’s current or anticipated business or research and development activities
or those of a customer or supplier of the Company, or (c) it either has been
identified as confidential to Employee by the Company  (orally or in writing) or
it has been maintained as confidential from outside parties and is recognized as
intended for internal disclosure only. Confidential Information includes, but is
not limited to, “Trade Secrets” to the full extent of the definition of that
term under Delaware law. It does not include “general skills, knowledge and
experience” as those terms are defined under Delaware law.  These restrictions
are in addition to any confidentiality restrictions in any other agreement you
may have signed with the Company.

 

 

 

f.

Obligation upon Subsequent Employment. If you accept employment with any future
employer during the time period that equals the greater of one year following
the date of your Separation from Service and the Severance Period (regardless of
whether you actually receive severance benefits during that period), you will
deliver a copy of this Agreement to such employer and advise such employer
concerning the existence of your obligations under this Agreement.

 

 

 

g.

Geographic Scope. You understand that the Company has sales and manufacturing
facilities throughout the United States and in a number of foreign countries,
that it purchases equipment and materials from suppliers located throughout the
world, and that it expects to expand the scope of its international activities
in the future. You therefore agree that your obligations under Paragraph 5 shall
extend worldwide.

 

 

 

h.

Other Agreements.  In the event a covenant in this Agreement covers the same
subject matter of a provision contained in one or more other agreements between
you and the Company, you agree that the provision containing the greatest
enforceable time, territorial, and/or prohibited activity restriction(s) shall
control.  

 

 

 

i.

Company’s Right to Injunctive Relief.  By execution of this Agreement, you
acknowledge and agree that the Company would be damaged irreparably if any
provision under this Paragraph 5 were breached by you and money damages would be
an inadequate remedy for any such nonperformance or breach.  Accordingly, in
order to protect its interests, the Company shall be entitled to pursue, in
addition to other rights and remedies existing in its favor, an injunction or
injunctions to prevent any breach or threatened breach of any of such provisions
and to enforce such

 

Page 6 of 10

 

--------------------------------------------------------------------------------

 

 

provisions specifically (without posting a bond or other security).  With
respect to such enforcement, the prevailing party in such litigation shall be
entitled to recover from the other party any and all attorneys’ fees, costs and
expenses incurred by or on behalf of that party in enforcing or attempting to
enforce any provision under this Section 5 or any other rights under this
Agreement.

 

 

 

6.

General

 

 

 

a.

Acknowledgement of Reasonableness and Severability. You acknowledge and agree
that the provisions of this Agreement, including Section 5, are reasonable and
valid in geographic, temporal and subject matter scope and in all other
respects, and do not impose limitations greater than are necessary to protect
the goodwill, Confidential Information and other business interests of the
Company.  If any court subsequently determines that any part of this Agreement,
including Section 5, is invalid or unenforceable, the remainder of the Agreement
shall not be affected and shall be given full effect without regard to the
invalid portions.  Further, any court invalidating any provision of this
Agreement shall have the power to revise the invalidated provisions such that
the provision is enforceable to the maximum extent permitted by applicable law.

 

 

 

b.

Non-duplication of Severance Pay. By signing this Agreement, you hereby waive
any right to any “Benefits” under the SPP, other than those specified in this
Agreement.  

 

 

 

c.

Employee Breach.    If you breach this Agreement or any other agreement you have
signed with the Company, the Company may, in its complete discretion, stop
making any of the payments provided for in this Agreement, in addition to any
other rights or remedies the Company may have under this Agreement, at law or in
equity.

 

 

 

d.

Arbitration.  Any dispute, claim or controversy arising out of or relating to
this Agreement or the breach, termination, enforcement, interpretation or
validity thereof, that cannot be resolved by you and the Company, including any
dispute as to the calculation of any payments hereunder, the determination of
the scope or applicability of this Agreement to arbitrate and the terms of this
Agreement, shall be determined by a single arbitrator in Chicago, Illinois. The
arbitration shall be administered by JAMS pursuant to its Streamlined
Arbitration Rules and Procedures; provided, however, that either party may seek
preliminary injunctive relief to maintain or restore the status quo pending a
decision of the arbitrator, and the parties consent to the exclusive
jurisdiction of the courts of the State of Delaware or the Federal courts of the
United States of America located in the District of Delaware in connection
therewith. The decision of the arbitrator shall be final and binding and may be
entered in any court of competent jurisdiction. The arbitrator may, in the

 

Page 7 of 10

 

--------------------------------------------------------------------------------

 

 

award, allocate all or part of the costs of the arbitration, including the fees
of the arbitrator and the reasonable attorneys’ fees of the prevailing party.

 

 

 

e.

Governing Law.  You acknowledge and agree that the Company has an interest in
administering its employee agreements, plans, and programs under uniform law,
and that it is fair to have all LSC Communications employees be subject to
uniform laws in connection with agreements like this one. Therefore you agree
that this Agreement shall be governed by the laws of the State of Delaware
(where LSC Communications US, LLC is organized) and applicable federal laws, and
construed in accordance therewith without giving effect to principles of
conflicts of laws  

 

 

 

f.

Notice and Execution.  This Agreement may be executed in counterparts.  Any
notice or request required or permitted under this Agreement must be in writing,
addressed; (i) if to the Company, to the attention of the chief human resources
officer, at its Corporate Headquarters and (ii) if to Employee, at Employee’s
last known address (or to any other addresses as either party may designate in a
notice duly delivered as described in this paragraph).  Any notice or
communication shall be delivered by fax (with proof of transmission), by hand or
by courier (with proof of delivery), or by certified or registered United States
mail, return receipt requested, postage prepaid.  For notices and communications
delivered by fax, by hand or by courier, the time of delivery shall constitute
the time at which notice is given.  For notices and communications sent by
United States mail, the fifth business day after the actual date of mailing
shall constitute the time at which notice is given.  

 

 

 

g.

Entire Agreement.  This Agreement contains the entire understanding and
agreement between the parties concerning the subject matter hereof and fully
supersedes all prior agreements, understandings, discussions, negotiations and
undertakings, whether written or oral, between the parties with respect thereto,
except that any restrictive covenant, confidentiality or intellectual property
obligations that Employee has to the Company shall survive and not be
superseded, including without limitation, those set forth in the Company’s
policies. This Agreement may not be modified except by a written, signed
agreement executed by Employee and the Company.

 

 

 

h.

Waiver.  The failure of either party hereto to enforce at any time any provision
of this Agreement shall not be construed as a waiver of such provision nor in
any way to affect the validity of this Agreement or any part hereof or the right
of such party thereafter to enforce each and every such provision.  No waiver of
any breach of this Agreement shall be held to constitute a waiver of any other
or subsequent breach.

 

 

 

i.

Severability.  If any provision contained in this Separation Agreement is
finally held to be invalid, illegal or unenforceable (whether in whole or in
part), such provision shall be deemed modified, but only to the extent
necessary, to make such provision valid, legal and enforceable.  In any

 

Page 8 of 10

 

--------------------------------------------------------------------------------

 

 

event, the remainder of this Agreement shall continue to be valid and
enforceable to the fullest extent permitted by law.  

 

 

 

j.

Assignments and Successors.  You understand and agree that the Company’s rights
and obligations under this Agreement shall inure to the benefit of, and shall be
binding on, any successor in interest to the Company and that the Company may,
at any time and without consent of or further action by you, assign this
Agreement to any affiliate of the Company or to a purchaser or transferee of all
or a substantial portion of the Company’s assets.  You understand and agree that
you may not assign any rights or transfer any obligations you have under this
Agreement.

 

 

If the foregoing terms and conditions are acceptable and agreed to by you,
please sign on the line provided below to signify such acceptance and agreement
and return the executed copy to Scott Bigelow, Vice President, Human Resources.

 

Very truly yours,

 

 

LSC Communications US, LLC

 

By: _/s/ Suzanne S. Bettman________________

Suzanne S. Bettman

Chief Administrative Officer

 

_

 

 

 

ACCEPTED AND AGREED to this 28th day of July, 2016

 

 

_/s/ Kent Hansen____________________________

Kent Hansen

 

 




Page 9 of 10

 

--------------------------------------------------------------------------------

 

 

Annex A

 

Definitions

 

 

1.

“Annualized Total Compensation” means Base Salary plus Annual Bonus (at the
target level) for one year at the rate in effect immediately before the
Separation Date, but, for these calculations only, your Base Salary and target
bonus percentage shall not be less than the amount set forth in Section 3, above

 

 

 

2.

“Cause” means (i) your willful and continued failure to perform substantially
your duties with the Company (other than any such failure resulting from your
incapacity due to physical or mental illness or any such failure subsequent to
your being delivered a notice of termination without Cause) after a written
demand for substantial performance is delivered to you by the Group President,
the Chief Executive Officer, or the Board that identifies the manner in which
you have not performed your duties, (ii)  your willful engaging in conduct which
is demonstrably and materially injurious (monetarily or otherwise) to the
business, reputation, character or community standing of the Company, (iii)
conviction of or the pleading of nolo contendere with regard to a felony or any
crime involving fraud, dishonesty or moral turpitude, or (iv) a refusal or
failure to attempt in good faith to follow the written direction of the Group
President, the Chief Executive Officer, or the Board (provided that such written
direction is consistent with your duty and station) promptly upon receipt of
such written direction.  For the purposes of this definition, no act or failure
to act by you shall be considered “willful” unless done or omitted to be done by
you in bad faith and without reasonable belief that your action or omission was
in the best interests of the Company.  Any act, or failure to act, based upon
authority given pursuant to a resolution duly adopted by the Board or based upon
the advice of the Company’s principal outside counsel shall be conclusively
presumed to be done, or omitted to be done, by you in good faith and in the best
interests of the Company.  Notwithstanding the foregoing, the Company shall
provide you with a reasonable amount of time, after a notice and demand for
substantial performance is delivered to you, to cure any such failure to
perform, and if such failure is so cured within a reasonable time thereafter,
such failure shall not be deemed to have occurred.

 

 

 

3.

“Committee” means a committee designated by the Chief Human Resources Officer of
the Company.

 

 

 

4.

“Separation from Service” means a termination of employment with the Company
within the meaning of Treasury Regulation §1.409A-1(h).

 

 

Page 10 of 10

 